                            Case 1:21-mj-00556-GMH Document 5 Filed 08/19/21 Page 1 of 1

 AO 442 (Rev. 11/11)     Arrest Warrant




                                                UNITED STATES DISTRICT COURT
                                                                                 for the

                                                                      District of Columbia

                        United States of America
                                   v.                                                ) Case: 1:21-mj-00556
                                Erik: Herrera                                        )     Assigned to: Judge Harvey, G. Michael
                                                                                     )     Assign Date: 8/6/2021
                                                                                     )     Description: COMPLAINT WI ARREST WARRANT
                                                                                     )
                                                                                     )
                                    Defendant


                                                                ARREST WARRANT
To:          Any authorized law enforcement officer


              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name     of person to be arrested)                              Erik Herrera
who is accused of an offense or violation based on the following document filed with the court:

o      Indictment               0     Superseding Indictment              0 Information          0 Superseding Information                _allComplaint
o      Probation Violation Petition                0 Supervised Release Violation Petition                 o Violation     Notice         0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 17S2(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
 Lawful Authority;
 40 U.S.C. § SI04(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds;
 18 U.S.C. § ISI2(c)(2) - Obstruction of Justice/Congress.



Date: --~~~~--
          08/06/2021
                                                                                                            Issuing officer's signature

City and state:                            Washington, D.C.                              G. Michael Harvey, U.S. Magistrate Judge
                                                                                                              Printed name and title


                                                                               Return

            This warrant was received on           (date)   0 &' )   D&   /2 C'2-/       , and the person was arrested on    (date)

                                          J(
at   (city and state) Los           An
                                  1 {5' "          c.A
Date:        0E /1-0      I z .tJ z.. r                                                      ~l~          Arresting officer'SSigfU1~



                                                                                                             Printea name and title         J
